Citation Nr: 1134189	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  03-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder (claimed as jungle rot), to include as due to in-service herbicide exposure.

3.  Entitlement to service connection for a low back disorder, to include as due to the service-connected residuals of a pilonidal cyst.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to April 1972, including a tour in the Republic of Vietnam.

The Veteran's skin and lumbar spine claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the benefits sought on appeal.

The Veteran's PTSD claim comes before the Board on appeal from a September 2004 rating decision.  In the rating decision, the RO granted the Veteran's claim of service connection for PTSD and assigned a 50 percent disability rating, effective October 29, 2003.   The Veteran appealed for a higher initial disability rating.  

In his October 2003 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  However, in a November 2003 statement, the Veteran withdrew his hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).

In January 2009, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  The requested development has been completed.  The claims are now returned to the Board for appellate disposition.

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Service connection claims

Initially, the Veteran has not been provided with proper duty-to-assist notice letters for his skin disorder and back disorder claims.  Specifically, the Veteran has not been informed of the requirements for establishing service connection for a skin disorder based on in-service herbicide exposure.  With regard to his back disorder claim, the Veteran has not been informed of the requirements for establishing secondary service connection.  The Veteran must be provided with these requisite notices.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).

In September 2002, the Veteran was provided a VA examination for his skin disorder claim.  The Board finds this examination to be inadequate because the VA examiner did not provide any rationale for his conclusion that the Veteran's current skin disorder is not related to his active military service.  The VA examiner also did not address whether the skin disorder is related to the Veteran's presumed in-service herbicide exposure from his tour in the Republic of Vietnam.  VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, the Board finds that a remand is required to obtain an addendum VA opinion with respect to the Veteran's skin disorder claim.  

In October 2002, the Veteran was provided a VA examination for his back disorder claim.  The Board finds this examination to be inadequate for two reasons.  First, the VA examiner determined that the back disorder was not directly related to the active military service because there was no evidence of back pain in the service treatment records (STRs).  The VA examiner did not consider whether the Veteran's current back disorder is related to his documented April 1969 in-service motorcycle accident.  Throughout his appeal, the Veteran has asserted that his current back disorder is due to this accident.  Second, the VA examiner determined that "15% of the lower back pain represents referred discomfort from the scarred area where the pilonidal cyst surgery was done."  Throughout his appeal, the Veteran has also asserted that his current back disorder is related to his service-connected residuals of a pilonidal cyst.  Secondary service connection is warranted if there is: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Here, it is unclear whether the VA examiner, in assigning specific percentages, is concluding that the Veteran's back disorder is aggravated by the service-connected residuals of a pilonidal cyst.  As previously mentioned, VA has a duty to assist veterans.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Green, 1 Vet. App. at 124; Hayes, 9 Vet. App. at 73; see also Barr, 21 Vet. App. at 311-12.  Therefore, the Board finds that a remand is required to obtain an addendum VA opinion with respect to the Veteran's back disorder claim.  

PTSD

With regard to his service-connected PTSD, the record reflects that his most recent VA examination to assess the severity of his PTSD was conducted in March 2008.  VA outpatient treatment records, however, reflect that the Veteran has continued to seek treatment related to his PTSD.  In light of the Veteran's recent psychiatric treatment and the fact that such VA examination was conducted over three years ago, the Veteran should be afforded a VA examination to address the severity of his PTSD, and the extent to which his PTSD has interfered with his ability to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 3.159 (c) (4); see also Green v. Derwinski, 1 Vet. App. 121 (1991).  

The most recent outpatient treatment records from the White City, Oregon VA Medical Center (VAMC) are dated from May 2010.  In light of these issues being remanded, updated treatment records should be associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

TDIU

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's records from the Social Security Administration (SSA) reflect that the Veteran was determined to be disabled, in part, due to his PTSD.  Thus, the issue of entitlement to a TDIU due to his service-connected PTSD has been effectively raised.  The Veteran's claim for an initial increased rating for his service-connected PTSD should include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.  Thus, upon remand, the VA examination should address whether the Veteran's service-connected PTSD, and other service-connected disabilities, have markedly interfered with his ability to secure or follow a substantially gainful occupation.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Additionally, while on remand, the Veteran should be afforded notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) with respect to his TDIU claim. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice that informs him of the information or evidence that is needed to substantiate a claim for entitlement to a skin disorder, to include as due to herbicide exposure.  The Veteran should be provided with a proper VCAA notice that informs him of the information or evidence that is needed to substantiate a claim for entitlement to a low back disorder, to include as due to a service-connected disability.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  Such notices should comply with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain updated treatment records from the White City VAMC for the period May 2010 to the present.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of his currently diagnosed rash, skin disorder, and basal cell carcinomia of the skin (as diagnosed in VAMC treatment records).  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should respond to the following:

a)  Please identify all skin disabilities, to include consideration of all skin disabilities reflected in VAMC treatment records;

b)  Is it at least as likely as not (50 percent probability or more) that any current diagnosed skin disorder, or any skin disorder documented in VAMC treatment records, is causally related to his active military service, to include as due to the May 1971 report of a rash and/or the January 1972 report of skin irritation from an in-grown hair;

c)  Is it at least as likely as not (50 percent probability or more) that a current skin disability, or any skin disorder documented in VAMC treatment records, is causally related to presumed in-service herbicide exposure.

The examiner should reconcile any opinion with the service treatment records, post-service treatment records, and the Veteran's lay statements.  The examiner should provide a rationale for the opinion.

4.  Schedule the Veteran for a VA examination to ascertain the etiology of his back disability.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the back/lumbar spine;

b)  Is it at least as likely as not (50 percent probability or more) that any current diagnosed back disability is causally related to his active military service, to include the April 1969 in-service motorcycle accident;

c)  Is it at least as likely as not (50 percent probability or more) that any current diagnosed back disability is proximately due to residuals of a pilonidal cyst;

d)  Is it at least as likely as not (50 percent probability or more) that any current diagnosed back disability is aggravated by residuals of a pilonidal cyst.  If a back disability is aggravated by the service-connected residuals of a pilonidal cyst, the examiner should specify what permanent measurable increase in severity is due to the service-connected disability.  

The examiner should reconcile any opinion with the service treatment records, post-service treatment records, and the Veteran's lay statements.  The examiner should provide a rationale for the opinion.

5.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  The examiner should be asked to comment on the severity of the Veteran's PTSD, and specify the degree of occupational or social impairment due to his service-connected PTSD.  The examiner should attempt to distinguish the symptomatology associated with his service-connected PTSD.  Examination findings should be reported to allow for evaluation of PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  A Global Assessment of Functioning (GAF) score and an analysis of its meaning should be provided.  

The examiner should provide an opinion as to whether the Veteran's service-connected PTSD renders him unemployable.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.   

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements.  The examiner should provide supporting rationale for any opinion offered.

6.  Schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected disabilities on his employability.  Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  Service connection is in effect for the following disabilities:  PTSD, rated 50 percent disabling; residuals of a pilonidal cyst, rated 10 percent disabling; bilateral hearing loss, rated noncompensably disabling; tinnitus, rated 10 percent disabling; and, erectile dysfunction, rated noncompensably disabling.  If service connection is established for any other disability prior to this examination, the VA examiner must be informed of this fact.  

In making this employability determination, the examiner should consider the Veteran's level of education, other training, and work experience.

The VA examination report must include a complete rationale for all opinions and conclusions expressed.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims and claim for an initial increased rating for PTSD should be readjudicated based on the entirety of the evidence, and the Veteran's claim for a TDIU should be adjudicated.  If any of the benefits sought are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim(s).  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


